Citation Nr: 1140377	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-17 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative joint disease of the thoracolumbar spine, currently rated as 20 percent disabling. 

2.  Entitlement to service connection for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to September 1991. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, dated in April 2003 which granted an increased rating of 20 percent for a thoracolumbar spine disability, effective October 17, 2000; and January 2005 that denied service connection for a cervical spine disability.  In March 2009, the Veteran testified before the Board at a hearing held at the RO.  These claims were remanded for additional development in June 2009.

A claim of entitlement to an increased rating for a bilateral knee disability, and a claim for service connection for a benign essential tremor have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease of the thoracolumbar spine is manifested by no more than moderate limitation of low back motion or lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position; it is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees; there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period; and ankylosis of the entire thoracolumbar spine is not shown.

2.  The Veteran has impairment of the sciatic nerve in the left lower extremity that is wholly sensory.

3.  The Veteran has impairment of the sciatic nerve in the right lower extremity that is wholly sensory.

4.  A chronic cervical spine disability, claimed as arthritis of the cervical spine with radiculopathy, was not affirmatively shown to have had onset during service; arthritis of the cervical spine was not manifest to a compensable degree within one year of separation from service; and a cervical spine disability, first documented after service, is not shown by the competent medical evidence to be related to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for degenerative joint disease of the thoracolumbar spine, based on orthopedic manifestations and incapacitating episodes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002 and 2003); Diagnostic Codes 5237, 5242, 5243 (effective from September 26, 2003).

2.  The criteria for a separate 10 percent rating for mild impairment of the sciatic nerve of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a separate 10 percent rating for mild impairment of the sciatic nerve of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2011; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

4.  A cervical spine disability, claimed as arthritis of the cervical spine with radiculopathy, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2001, February 2004, October 2004, June 2008, and July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's complete service medical records are not available in this case.  The RO informed the Veteran that his complete service medical records were unavailable and the Veteran has had an opportunity to submit any records in his possession.  Under those circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  VA has also obtained medical examinations in relation to the claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  
Increased Rating

The Veteran contends that he is entitled to a disability rating higher than 20 percent for the service-connected degenerative joint disease of the thoracolumbar spine.  Specifically, he reported that he is more restricted in his daily activities and has difficulty with lifting, prolonged sitting and standing, bending, laying, and twisting. 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO initially rated the Veteran's service-connected thoracolumbar spine disability using the criteria for limitation of motion of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Prior to September 26, 2003, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Prior to September 26, 2003, a 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms are present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6  (2005).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2011). 

Prior to September 23, 2002, intervertebral disc syndrome warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Since that rating code contemplates limitation of motion, a separate rating for limitation of motion would not be warranted.  VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262 (1998). 

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome was amended to rate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Those regulations were again slightly revised and the diagnostic codes were renumbered in September 2003. 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454  (Aug. 27, 2003).  The diagnostic code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011). 

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011). 

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011). 

On VA medical examination in August 2001, the Veteran reported pain radiating from the back to the left leg, with a tingling sensation.  X-rays revealed L1-2 disc narrowing with spondylosis, and degenerative joint disease of the sacroiliac joints.  On examination, there was no tenderness of the lumbar spine on palpitation.  Flexion was to 85 degrees with pain at the end range, and extension was to 20 degrees with pain at 15 degrees.  

On VA examination in March 2004, the Veteran complained of multiple back spasms that made it difficult for him to stand.  The Veteran reported an incident of severe back pain that required him to go to the emergency room.  He described pain that radiated from the back into the right buttock.  On examination the Veteran had normal posture and normal gait.  No spasm was noted.  Straight leg raising was negative bilaterally.  Flexion was to 60 degrees with discomfort noted at the end of flexion, and extension was to 20 degrees.  Side bending was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  The examiner noted that a March 2003 MRI of the spine revealed a small left paracentral disc protruding into the left lateral recess, as well as some narrowing in the left neuroforamen.  The impression was degenerative osteoarthritis of the lower thoracic spine and the lumbar spine, rule out spinal stenosis.  

The Veteran underwent a VA examination in August 2005.  Posture and gait were normal.  There was ankylosis of the thoracolumbar spine.  Flexion was to 90 degrees, with pain at 70 degrees, and extension was to 30 degrees with pain at 20 degrees.  Side bending was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  There was no additional limitation of motion due pain, fatigue, weakness, or lack of endurance.  Lasegue's sign was negative.  The examiner diagnosed lumbar spine degenerative joint disease and small herniated L4/5 disc.  

At a hearing held in November 2006, the Veteran reported that he took medication on a daily basis due to back pain.  He also complained of tenderness.  He stated that most of the time he wore a back brace, but denied use of ambulation devices.  On days when the pain was severe, he would limit activities and rest.  The Veteran did not confirm physician prescribed bedrest, but estimated that in the previous 12 months he spent approximately two weeks lying in bed due to back pain.  

The Veteran was afforded a VA spine examination in March 2007 at which time he reported moderate daily pain.  Posture and gait were normal.  Motor examination revealed no abnormalities.  Muscle tone was normal without atrophy.  Pinprick was normal.  There was no ankylosis of the spine.  Flexion of the thoracolumbar spine was to 60 degrees, with pain at 55.  Extension was to 30 degrees, with pain at 20 degrees.  Side bending was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  There was pain on active motion, but not on passive range of motion.  There was no pain or additional loss of motion on repetitive use.  Lasegue's sign was negative.  

A February 2008 MRI of the lumbar spine revealed moderate sized left paracentral disc protrusion at L4-L5, compressing the left L5 nerve rootlets and resulting in mild left neural foraminal narrowing.  Correlation with left L5 radicular symptoms was recommended.  Mild central broad disc bulge and facet hypertrophy at L3-L4 was also noted.  At a personal hearing in March 2009, the Veteran testified that his lumbar spine pain radiated to the right leg and at times he felt numbness in the right foot.  

In March 2008, the Veteran complained of pain radiating down both legs that was greater in the left leg.  He also reported numbness in his toes.  In May and June 2008, the Veteran claimed that he had episodes of incapacitation and at times he could not get out of bed. 

On VA examination in March 2010, the Veteran complained of pain and spasms in the spine.  He described the pain as moderate.  He experienced pain on a daily basis lasting a few hours.  He reported radiation of pain, along with a burning sensation, to the lower extremities, bilaterally.  The Veteran denied flare-ups of the condition.  He stated he could only stand for 15 to 30 minutes, and was able to walk for a mile.  No assistive devices were required for ambulation.  The examiner noted no ankylosis of the thoracolumbar spine, nor was there any evidence of spasms, atrophy, guarding, tenderness or weakness.  Detailed motor examination of the lower extremities revealed no abnormalities.  Muscle tone was normal with no atrophy.  Sensory examination of the lower extremities was normal.  Reflexes were normal.  Flexion was to 60 degrees, and extension was to 10 degrees.  Side bending was to 20 degrees, bilaterally, and rotation was to 20 degrees, bilaterally.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain or additional loss of motion following repetitive motions.  Lasegue's sign was negative.  X-rays revealed degenerative disease at T12-L1.  The examiner diagnosed degenerative joint disease of the thoracolumbar spine.  

Initially, the Board notes that it has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the lumbar spine (Diagnostic Code 5289).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case. 

The Board now turns to the applicable criteria.  Under the old schedular criteria of Diagnostic Code 5292, a higher rating of 40 percent is not warranted unless there is severe limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  On VA medical examination in August 2001, flexion was to 85 degrees with pain at the end range, and extension was to 20 degrees with pain at 15 degrees.  On VA examination in March 2004, flexion was to 60 degrees with discomfort noted at the end of flexion, and extension was to 20 degrees.  Side bending was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  In August 2005, flexion was to 90 degrees, with pain at 70 degrees, and extension was to 30 degrees with pain at 20 degrees.  Side bending was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  There was no additional limitation of motion due pain, fatigue, weakness, or lack of endurance.  On VA spine examination in March 2007, flexion of the thoracolumbar spine was to 60 degrees with pain at 55, and extension was to 30 degrees with pain at 20 degrees.  Side bending was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  There was pain on active motion, but not on passive range of motion.  There was no pain or additional loss of motion on repetitive use.  On VA examination in March 2010, flexion was to 60 degrees, and extension was to 10 degrees.  Side bending was to 20 degrees, bilaterally, and rotation was to 20 degrees, bilaterally.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain or additional loss of motion following repetitive motions.   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).  Based upon the ranges of motion recorded at each of the above examinations, the Board concludes that the Veteran's limitation of motion most accurately falls within the moderate range.  While the range of motion of the Veteran's back has in some aspects fallen at nearly half the normal range, the Board finds that the Veteran's nearly normal range of motion in other aspects qualifies his range of motion overall as no more than moderate, as at no time has his range of motion been found to be severe or to exhibit findings consistent with severe limitation of motion.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Veteran's low back disability is no more than moderate, for which a rating greater than 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Therefore, the old schedular criteria of Diagnostic Code 5292 cannot serve as a basis for an increased rating in this particular case. 

Under the more specific numerical criteria found under the revised spinal regulations, the Veteran's lumbar spine disability again fails to satisfy the requirements for more than a 20 percent rating.  According to the new regulations, his ranges of motion fall at most within the requirements for a 20 percent rating: forward flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion not greater than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  Forward flexion of the thoracolumbar spine to 30 degrees or less has not been shown, nor has favorable ankylosis of the entire thoracolumbar spine been shown.  Thus, the new schedular criteria cannot serve as a basis for an increased rating either.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011). 

Similarly, when rated under the diagnostic code for lumbosacral strain, the Veteran's low back disability again fails to satisfy the qualitative criteria for a rating higher than 20 percent under the old version, and under the new version.  Compare 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002) with 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2011). 

Under the old schedular criteria of Diagnostic Code 5295, a higher rating of 40 percent was not warranted unless there was listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  In this case, treatment records and reports of VA examination demonstrate tenderness and note complaints of muscle spasm, but there is no evidence of listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or any of the above with abnormal mobility on forced motion.  Thus, the Veteran's low back disability does not satisfy the criteria for a higher rating of 40 percent under the old criteria of Diagnostic Code 5295.  Under the new schedular criteria, the Veteran's range of motion does not meet the criteria for a higher rating of 40 percent, as discussed above. 

Similarly, if rated under the diagnostic code for intervertebral disc syndrome, the Veteran's low back disability does not meet the qualitative criteria of the old version or the numerical criteria of either component of the new version to warrant a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  The rating criteria in effect prior to September 23, 2002, under Diagnostic Code 5293 provide a 40 percent disability rating for severe intervertebral disc syndrome with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  In this case, despite complaints of pain, numbness and a burning sensation, radiating into his lower extremities, on VA examination the Veteran was not shown to have any reflex, motor, or sensory deficits.  Nor has he been shown to have recurring attacks due to intervertebral disc syndrome.  Accordingly, the Board finds that he is not entitled to an increase under Diagnostic Code 5293, nor is he entitled to an increase under the rating criteria in effect as of September 23, 2002.  The evidence of record does not show physician prescribed bedrest at any time during the period on appeal for his back disability.  And while the VA examiner in March 2010 did not comment on whether the Veteran's thoracolumbar spine condition was productive of incapacitating episodes, the Veteran has reported that his back disability is productive of incapacitating episodes requiring bedrest for approximately two weeks a year, which is less than the criteria require for a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

The September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under §4.25. 

For purposes of evaluation under Diagnostic Code 5243, chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011).  Orthopedic disabilities are rated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Similarly, neurologic disabilities are rated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2 (2011). 

It has been determined in this case that there is no evidence of incapacitating episodes as defined under Diagnostic Code 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively).  In any event, incapacitating episodes of at least four weeks are not shown to warrant a higher rating.  Therefore, it is necessary to determine whether the Veteran may be entitled to a higher rating if chronic orthopedic and neurologic manifestations are evaluated separately and combined with all other disabilities. 

Turning first to orthopedic manifestations, throughout the period on appeal, the Board has found that the Veteran's orthopedic manifestations are no more than moderate warranting no more than a rating of 20 percent under the general rating formula. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

The Board finds that the Veteran is entitled to an orthopedic rating of no more than a 20 percent rating under the rating criteria in effect prior to September 2002, or for limitation of motion of the thoracolumbar spine under the general rating formula currently in effect.  Further, the Board has found that the Veteran is not entitled to a rating greater than 20 percent under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Veteran has denied flare-ups of the condition and on examination, while his motion is limited by pain, the evidence does not show that the further limitation due to pain results in it being limited to a sufficient extent to warrant a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The question before the Board, then, is whether the Veteran is entitled to a separate rating for his neurological manifestations. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  The rating criteria are the same using Diagnostic Codes 8520, 8620, and 8720. 

In this case, the Veteran has described pain radiating from the back to his lower extremities.  He has also reported a burning sensation, tingling, and numbness in his feet.  Examination of the lower extremities has demonstrated motor, sensation, and reflex examinations were rated as normal by the examiners.  Specifically, the VA examination report in March 2010, noted detailed motor examination of the lower extremities revealed no abnormalities.  Muscle tone was normal with no atrophy.  Sensory examination of the lower extremities was normal.  Reflexes were normal.  Lasegue's sign was negative.  The Board finds that the lower extremity symptoms are primarily sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is no more than mild in degree.  Accordingly, the Board finds that the Veteran is entitled to an award of separate 10 percent ratings for the neurological manifestations of the lower extremities of sciatica under Diagnostic Code 8520.  The Board finds no evidence of organic changes, such as muscle atrophy or trophic changes, that would warrant higher ratings.  The 10 percent ratings are assigned effective September 26, 2003.  Prior to that date, the law did not provide for the assignment of separate disability ratings based upon neurological impairment.  

The Board finds that, under the new criteria, the Veteran can be rated as 20 percent disabled for his chronic orthopedic manifestation of moderate limitation of motion of the lumbar spine, and as 10 percent disabled in each lower extremity for his chronic neurological manifestation of lower extremity sciatica. 

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disabilities are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected back disability  reasonably describe the Veteran's disability level and symptomatology, and provided for higher ratings for additional or more severe symptoms, which have not been shown.  There evidence does not show that the disorders cause unusual factors such as marked interference in employment or frequent hospitalizations.  Therefore, the disability picture is contemplated by the Rating Schedule, and the Board finds that the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for consideration of an extraschedular rating is not required.  38 C.F.R. § 3.321(b)(1) (2011).

In sum, the Board finds that a rating greater than 20 percent is not warranted for degenerative joint disease of the thoracolumbar spine at any time under consideration in this appeal.  The Board further finds that separate 10 percent ratings, but not greater, are warranted for the neurologic impairment in the sciatic nerves of the lower extremities as of September 26, 2003.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran contends that he has a cervical spine disability that is related to his service.  Specifically, he claims that he sustained jump injuries as a paratrooper from 1962 to 1968.  He claims that he had severe and frequent neck pain and discomfort from 1968 to 1981 and that he was treated for neck injuries after two service-related motor vehicle accidents in September 1970. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service medical records dated in February 1966 indicate that the Veteran had a rough parachute landing.  Records dated in September 1970 show involvement in two motor vehicle accidents and treatment for a cervical strain and muscle spasms.  X-rays revealed no abnormalities.  A December 1981 note indicates that he pulled a muscle in his neck while reaching and moving boxes to a high shelf with an assessment of muscle spasm.  A November 1988 clinical record notes that the Veteran was a parachutist who performed a total of sixty to eighty jumps over six years.  Records dated in April 1991 show complaints of left arm pain unrelated to any specific injury.  A May 1991 report of medical history shows complaints of pain and stiffness in the Veteran's shoulders. 

At a hearing held in November 2006, the Veteran testified that he was treated for arthritis of the cervical spine in 1993 or 1994.  An April 1994 thoracic spine X-ray showed no cervical abnormalities.  A private treatment record in June 1997 noted a history of neck pain with an injury incurred several years ago.  The impression was cervical radiculitis, subsiding.  A March 1999 bone scan report revealed degenerative changes in the cervical spine, shoulders and knees.  

In May 2004, the Veteran complained of chronic pain for two days, radiating to the right arm.  He was noted to have cervical arthritis.  A June 2004 MRI of the cervical spine which noted neck pain with radiation to the right arm of three to four weeks, revealed multilevel disc disease, worse at C5-6, C6-7 and C7-T1.  

The Veteran was afforded a VA cervical spine examination in March 2007 at which time he reported pain and a burning sensation radiating from the neck to the right upper extremity.  The examiner opined that there was no history of significant cervical spine problems on active duty and further opined that the Veteran's cervical spine degenerative disc disease and degenerative joint disease were not caused by service.  The rationale was that a majority of people with no paratroop history in the Veteran's age group will have his neck complaints and x-ray changes and if the same was due to service, he would have localized changes which would have occurred earlier. 

In May 2008, the Veteran complained of neck pain that radiating down to his right arm, hand, two fingers, and right thumb.  He also complained of limited use of his right arm.  An August 2008 report shows a diagnosis of cervical disc degeneration.

On VA examination in March 2010, the Veteran reported injuring his neck during the performance of his duties as a paratrooper.  He complained of daily pain and spasms in the cervical and lumbar spine.  He described the pain as moderate.  He reported radiation of pain, along with a burning sensation, to the right upper extremity.  The Veteran denied flare-ups of the condition.  The examiner noted minimal neck problems in service in 1970, 1981, and 1991.  The diagnosis was degenerative disc disease of the mid-cervical spine with probable radiculopathy.  The examiner opined that the Veteran's cervical spine degenerative disc disease and degenerative joint disease were not caused by service.  The rationale was that a majority of people with no paratroop history in the Veteran's age group will have his neck complaints and x-ray changes and if the same was due to service, he would have localized changes which would have occurred earlier and the lumbar spine MRI would have shown more severe changes.  

Initially, the Board must assess the Veteran's competence and credibility to assert that his cervical spine disability was caused by injuries incurred in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994). 38 C.F.R. § 3.159(a)(2) (2011).  Additionally, the Board finds that the Veteran is credible and competent to report that he experienced neck and arm pain during jumps as a paratrooper and after two in-service motor vehicle accidents.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, it does not necessarily follow that there is a relationship between his current cervical spine disability and the in-service events.  In this case, the contemporaneous in-service evidence of record along with the post service evidence of record is of more probative and persuasive value that the Veteran's appellate assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the available service treatment records document treatment for a cervical strain and muscle spasms in 1970, and a pulled neck muscle in 1981, X-rays revealed no abnormalities.  Although subsequent records documented complaints of left arm and shoulder pain, there were no further neck complaints during the Veteran's active service.  Thus the service medical records lack the combination of manifestations sufficient to identify a cervical spine disability and sufficient observation to establish chronicity in service as distinguished from merely isolated findings, and there is no contemporaneous evidence to show that the condition was manifest during service.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

After service, an April 1994 thoracic spine X-ray showed no cervical abnormalities.  A private treatment record in June 1997 noted a history of neck pain with an injury incurred several years ago.  The impression was cervical radiculitis, subsiding.  A March 1999 bone scan report revealed degenerative changes in the cervical spine and in March 2004, the Veteran was noted as having multilevel disc disease, worse at C5-6, C6-7 and C7-T1.  The absence of complaints or findings related to the cervical spine 1991 to 1997 is a factor that weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

At this time, the Board also notes that there is no X-ray evidence of degenerative changes of the cervical spine within one year after service that would warrant a finding that a compensable level of arthritis manifested within one year following the Veteran's separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Thus, the determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are not competent and are of little probative value when offered to establish a causal connection between his current disability and service.  

Moreover, with respect to the question of medical causation, VA obtained a medical opinion, which considered the Veteran's contentions and the service medical records.  The medical opinion did not associate the Veteran's cervical spine disability to service.  Significantly, the VA examiner in March 2010, following a review of the claims file, to include the service medical records, an examination of the Veteran and clinical testing, diagnosed degenerative disc disease of the mid-cervical spine with probable radiculopathy, and opined that the Veteran's cervical spine degenerative disc disease and degenerative joint disease were not caused by service.  The examiner noted that the Veteran exhibited minimal neck problems in service in 1970, 1981, and 1991, and explained that a majority of people with no paratroop history in the Veteran's age group would have his same neck complaints and x-ray changes.  The examiner further noted that if the Veteran's condition were due to service, the Veteran would have localized changes which would have occurred earlier, and the March 2003 spine MRI would have shown more severe changes.  

The Board finds that the VA examiner's opinion is both competent and credible.  Therefore, the Board attaches significant probative value to the March 2010 opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's cervical spine symptomatology was not caused by injuries incurred in service and more likely was attributable to the Veteran's age.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the Board finds that the weight of the probative evidence does not attribute the Veteran's cervical spine disability to active duty, despite his contentions to the contrary.  Significantly, the in-service and post-service objective evidence weighs against the Veteran's lay assertions.  Accordingly, the criteria for service connection for a cervical spine disability as due to service have not been met.  The preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating higher than 20 percent for degenerative joint disease of the thoracolumbar spine is denied.

A separate 10 percent rating, but not higher, as of September 26, 2003, for a right leg neurologic disability associated with a low back disability is granted.

A separate 10 percent rating, but not higher, as of September 26, 2003, for a left leg neurologic disability associated with a low back disability is granted.

Service connection for a cervical spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


